                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:17-CR-3083

vs.
                                                           ORDER
CHAZ CORLEONE SANTANGELO,

                   Defendant.


      This matter is before the Court on correspondence from the defendant
(filing 42) that the Court has interpreted as a motion for return of property
pursuant to Fed. R. Crim. P. 41(g). But that motion will be denied.
      The defendant's motion represents that United States currency was
seized from him by the Lincoln Police Department when he was arrested.
Filing 42 at 1. So, it's not surprising that the government's response to the
defendant's motion indicates the money seized from him when he was arrested
remains in the custody of the Lincoln Police Department. See filing 44. The
United States government can't return to the defendant what it never had in
the first place, nor can a United States federal court order the return of
property that was never in the federal government's possession. See United
States v. Bailey, 407 F. App'x 74, 75 (8th Cir. 2011).
      The defendant must make arrangements with the Lincoln Police
Department for the return of his property.
IT IS ORDERED:


1.   The defendant's motion for return of property (filing 42) is
     denied.


2.   The Clerk of the Court shall provide the defendant with a
     copy of this order and a copy of the government's Filing 44.


Dated this 10th day of January, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
